United States Court of Appeals
                     For the First Circuit


No. 21-1032

   AMY COHEN ET AL., individually and on behalf of all others
                      similarly situated,

                     Plaintiffs, Appellees,

                               v.

                    BROWN UNIVERSITY ET AL.,

                     Defendants, Appellees,

ABIGAIL WALSH; LAUREN LAZARO; ROSE DOMONOSKE; MEI LI COSTA; ELLA
   POLEY; ALYSSA GARDNER; LAUREN MCKEOWN; ALLISON LOWE; TINA
  PAOLILLO; EVA DURANDEAU; MADELINE STOCKFISH; SONJA BJORNSON,

                     Objectors, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]
        [Hon. Patricia Sullivan, U.S. Magistrate Judge]


                             Before

                      Howard, Chief Judge,
                Selya and Lynch, Circuit Judges.


     Robert J. Bonsignore, with whom Lisa Sleboda, Bonsignore
Trial Lawyers, PLLC, Anthony J. Gianfrancesco, and Gianfrancesco
& Friedmann LLP were on brief, for objectors.
     Lynette Labinger, with whom Arthur H. Bryant, Bailey &
Glasser, LLP, Lori Bullock, and Newkirk Zwagerman were on brief,
for plaintiffs.
     Marcella Coburn, with whom Roberta A. Kaplan, Gabrielle E.
Tenzer, Kaplan Hecker & Fink LLP, Robert Clark Corrente, and Whelan
Corrente & Flanders LLP were on brief, for defendants.



                         October 27, 2021
            SELYA, Circuit Judge.      This landmark Title IX case does

not come to us as a stranger.          Shortly after a group of women

student-athletes brought suit against Brown University (Brown)

claiming gender discrimination with respect to the funding and

operation of a panoply of varsity athletic programs, the district

court certified a class and entered a preliminary injunction sought

by the plaintiffs.       See Cohen v. Brown Univ. (Cohen I), 809 F.

Supp. 978, 980, 1001 (D.R.I. 1992).

            We upheld the issuance of the preliminary injunction,

concluding (among other things) that the plaintiffs were likely to

succeed in their suit.      See Cohen v. Brown Univ. (Cohen II), 991

F.2d 888, 904, 907 (1st Cir. 1993).          After a bench trial, the

district court found that Brown had violated Title IX by failing

effectively to accommodate the interests and abilities of women

athletes.   See Cohen v. Brown Univ. (Cohen III), 879 F. Supp. 185,

200, 211-14 (D.R.I. 1995).

            When   the   district   court   rejected   Brown's   proposed

compliance plan, Brown again appealed.        We affirmed the district

court's judgment in part, reversed it in part, and remanded for

further proceedings.      See Cohen v. Brown Univ. (Cohen IV), 101

F.3d 155, 162, 188 (1st Cir. 1996).           The parties subsequently

consummated a settlement.       That settlement, given bite by the

imprimatur of the district court, has remained in effect for over

two decades.


                                    - 3 -
            As     time    went     by   and     circumstances      changed,     Brown

unilaterally decided in 2020 to eliminate certain varsity sports

and to upgrade sailing to varsity status (open to men and women).

With this reshuffling on the table and renewed litigation in the

offing, the parties opted to revisit all of the matters embodied

in   the     court-approved          settlement.              Following     protracted

negotiations, ably coordinated by a magistrate judge, Brown and

the class achieved a meeting of the minds and jointly moved for

approval     of    a      revised    agreement         (the     Amended     Settlement

Agreement).       But not all class members were pleased by the terms

of the proposed amended settlement:                   some of them objected (the

Objectors),       complaining       that       the   named    plaintiffs     were   not

adequate representatives of the class and that the settlement's

terms gave parts of the class a raw deal.                    The district court held

a fairness hearing and overruled the objections. The court, ruling

from the bench, found that the proposed amended settlement was

fair, reasonable, and adequate.                 Dismayed by the district court's

approval    of    the     Amended    Settlement        Agreement,     the    Objectors

appealed.

            We are mindful that — especially in institutional reform

cases — class-wide relief must be adapted to reflect changing times

and circumstances.         One such circumstance, relevant here, is that

the prophylaxis of Title IX has matured since the class-wide

settlement       was    originally       put    in   place.       Another     relevant


                                           - 4 -
circumstance       is    that,    over   a   span   of    many    years,   Brown   has

demonstrated an increased awareness of and sensitivity to the

constraints that Title IX imposes upon a university's varsity

athletic programs.          Last — but surely not least — striking the

Title IX balance in a case of this kind is more an art, informed

by experience, than a science.               District courts are on the front

lines when assessing class-wide relief and considerable deference

is due to the exercise of their informed discretion. After careful

consideration of the genesis of the litigation, its history and

objectives, and Brown's evolving response to the demands of Title

IX, we conclude that the district court's approval of the Amended

Settlement    Agreement          was   within    the     wide    encincture   of   its

discretion.     Consequently, we affirm the judgment below.

I. BACKGROUND

          We briefly rehearse the relevant facts and travel of the

case starting with its historical roots and proceeding to its

present-day posture.

              A.    The 1990s:         Skirmishes and Settlement.

          In 1991, Brown downgraded four athletic teams — women's

volleyball and gymnastics, men's golf and water polo — from full

varsity status to intercollegiate club status.                    See Cohen II, 991

F.2d at 892.            The next year, several members of the women's

volleyball and gymnastics teams sued Brown under Title IX and its

implementing regulations, charging that — with respect to its


                                         - 5 -
athletic programs — Brown did not "effectively accommodate the

interests and abilities of members of both sexes."                Id. at 892-96

(quoting 34 C.F.R. § 106.41(c)(1)).          The district court certified

a class of "all present and future Brown University women students

and    potential   students    who   participate,    seek    to   participate,

and/or     are   deterred     from   participating     in    intercollegiate

athletics funded by Brown."          Id. at 893.     The designated class

representatives     were    women    student-athletes       then-enrolled    at

Brown.      Those representatives — all of whom have long since

graduated — remain the class representatives today, save for two

who dropped out along the way.       So, too, the original class counsel

remain aboard.

            In late 1992, the district court issued a preliminary

injunction in favor of the plaintiffs.         See Cohen I, 809 F. Supp.

at 1001.     Forced to "invade terra incognita" at an untrammeled

"crossroads of the law," we affirmed.          Cohen II, 991 F.2d at 893,

907.     The district court subsequently held a trial on the merits.

In the midst of trial, the parties reached a partial settlement

regarding the disparate-funding portion of the plaintiffs' claims,

and the district court approved that settlement.              See Cohen III,

879 F. Supp. at 192-93.       What remained were the claims of disparate

participation opportunities.         See id.    At the end of the trial,

the district court ruled that Brown had violated Title IX in that




                                     - 6 -
respect and ordered it to submit a compliance plan.                     See id. at

213-14.

             Brown proposed to cut some men's varsity teams as a means

of leveling the playing field between the sexes, but the district

court rejected this proposal and instead ordered Brown to elevate

and maintain specific women's teams.               See Cohen IV, 101 F.3d at

162, 187.      A divided panel of this court affirmed the district

court's ruling that Brown was in violation of Title IX.                    See id.

at 162.      The panel majority also agreed with the district court

that Brown's proposal was not "a good faith effort."                Id. at 187.

We nonetheless concluded "that Brown's proposal to cut men's teams

[was] a permissible means of effectuating compliance with the

statute" and, thus, "the district court was wrong to reject out-

of-hand Brown's . . . plan."           Id.        We remanded to give Brown

another chance to come up with an acceptable compliance plan.                   See

id. at 188.

             In June of 1998, the parties reached a comprehensive

settlement, dubbed the Joint Agreement, which the district court

approved.     In major part, that agreement locked in a proportional

representation scheme:        the percentage of each gender's athletes

at   Brown    must    lie   within   3.5%    or    2.25%   (depending      on   the

circumstances) of each gender's respective undergraduate campus

presence.       The   Joint   Agreement      required      Brown   to    submit   a

compliance report annually to class counsel.                 It also created a


                                     - 7 -
mechanism for the parties to exchange objections and replies

concerning Brown's compliance or the lack thereof.

          By its terms, the Joint Agreement was "indefinite in

duration" and provided that the district court would "retain

jurisdiction        concerning   interpretation,      enforcement   and

compliance" with its stipulations.

               B.    The Latest Skirmish and Settlement.

          For twenty-two years, Brown's athletes played on the

turf of this Joint Agreement. Brown dutifully submitted its annual

report each August.       On the few occasions when issues surfaced,

the parties resolved them without judicial intervention.

          In May of 2020, a new era dawned.        Christina Paxson, who

had become Brown's president well after the fact and who was a

defendant in the case by virtue of her office, announced the

"Excellence in Brown Athletics Initiative" (the Initiative).        With

a view toward making Brown's programs more competitive overall,

the Initiative purposed to downgrade five women's teams and six

men's teams from varsity status to club status,1 while elevating

the women's sailing and co-ed sailing teams to varsity status.

The planned hit to the men's track, field, and cross country teams,

in particular, provoked a fierce backlash.          In a June 6 public


     1 The teams that the Initiative placed on the chopping block
were men's and women's fencing, men's and women's golf, women's
skiing, men's and women's squash, women's equestrian, men's track,
men's field, and men's cross country.


                                  - 8 -
statement, President Paxson contended that simply restoring men's

track, field, and cross country would place Brown in violation of

the Joint Agreement.       Nevertheless, Brown bowed to the pressure

three days later:    President Paxson announced that Brown would not

downgrade the men's track, field, and cross country teams.                   It

would achieve compliance with the Joint Agreement "for the time

being" by making other (unspecified) programmatic "modifications."

          The     class     representatives      were     not     inclined   to

acquiesce.    Through class counsel, they asserted that Brown was

violating the Joint Agreement and moved for enforcement of the

decades-old     judgment    and   for   emergency       relief.      Expedited

litigation ensued.         Each side engaged in document discovery,

exchanged expert reports, deposed witnesses, and filed briefs.2

          In September of 2020, the parties entered into mediation

under the auspices of a magistrate judge — a process that class

counsel later described as "intense shuttle diplomacy, spanning

nearly two dozen conferences."             The   mediation resulted in a

negotiated settlement.       The Amended Settlement Agreement, styled

as a modification of the Joint Agreement, expires by its terms on


     2  In one email exchange produced in discovery, Brown's
chancellor suggested to President Paxson that they might "go after
the Consent Decree once and for all," wondering if they could
"channel all this emotion away from anger at Brown to anger at the
court and kill this pestilential thing" — a reference to the Joint
Agreement. President Paxson praised the idea, adding that "[t]his
might be the perfect moment to petition the court to get us out of
this agreement."


                                   - 9 -
August 31, 2024.    Until then, Brown must restore two women's teams

to varsity status3 and may not downgrade any women's varsity team.

And should Brown elect to make a permitted upgrade of any men's

team to varsity status, it must restore an equal number of women's

teams plus two to varsity status.4

            The parties asked the district court to approve the

Amended Settlement Agreement and notice was provided to the members

of the class.   See Fed. R. Civ. P. 23(e)(1)-(2).        Twelve members

of Brown's varsity women's gymnastics and hockey teams objected to

the proposed settlement.       They argued, as relevant here, that the

named class representatives were inadequate representatives of the

class and that the proposed settlement was not "fair, reasonable,

and adequate," as required by Federal Rule of Civil Procedure

23(e)(2).     The   district    court   held   a   fairness   hearing   by

videoconference on December 15 and approved the Amended Settlement

Agreement.   The court singled out for praise the "masterful" work

of the magistrate judge and the diligence of both President Paxson

and class counsel.    In rejecting the Objectors' contentions, the

court pointed out that "[t]he number of objectors represents a


     3 Pursuant to this clause, Brown chose to restore the women's
equestrian team and the women's fencing team.
     4 The Amended Settlement Agreement also resolves a more
interstitial dispute. Under it, each student-sailor counts only
once, even when that sailor competes on multiple sailing squads.
The Amended Settlement Agreement, though, does not resolve the
larger question of whether the women's and co-ed sailing teams are
to be regarded as separate teams.


                                  - 10 -
very small fraction of the class members as a whole," and this

fact "is in and of itself representative of the settlement's

reasonableness."       This timely appeal followed.

II. ANALYSIS

           In   this    venue,   the   Objectors   advance   two   principal

claims of error.        First, they assert that the designated class

representatives "did not, and could not," adequately represent the

class as a whole.        Second, they assert that the district court

abused its discretion in determining that the Amended Settlement

Agreement was fair, reasonable, and adequate.           As class members,

the Objectors have standing to pursue these claims of error.            See

Devlin v. Scardelletti, 536 U.S. 1, 14 (2002) (holding that

nonnamed class members who objected at fairness hearing may appeal

without intervening).

           We start with some general principles.        A district court

may approve a class-action settlement only if that settlement is

"fair, reasonable, and adequate."           Fed. R. Civ. P. 23(e)(2).

Before 2018, the case law refracted this standard into a "laundry

list[] of factors."       Bezdek v. Vibram USA, Inc., 809 F.3d 78, 82

(1st Cir. 2015) (quoting Nat'l Ass'n of Chain Drug Stores v. New

England Carpenters Health Benefits Fund, 582 F.3d 30, 44 (1st Cir.

2009)).   Sensing a need "to focus the court and the lawyers on the

core concerns of procedure and substance that should guide the

decision whether to approve the proposal," Congress revised the


                                   - 11 -
rule to highlight four factors.     Fed. R. Civ. P. 23(e)(2) advisory

committee's note to 2018 amendments.5         Rule 23(e)(2) now requires

that the district court "consider[] whether":

            (A) the class representatives and class
            counsel have adequately represented the class;
            (B) the proposal was negotiated at arm's
            length;
            (C) the relief provided for the class is
            adequate . . . and
            (D)   the  proposal   treats   class   members
            equitably relative to each other.

Fed. R. Civ. P. 23(e)(2).      The Advisory Committee explained that

the first two factors are "procedural" in nature, "looking to the

conduct of the litigation and of the negotiations leading up to

the proposed settlement."      Id. advisory committee's note to 2018

amendments.     As a corollary, the latter two factors guide "a

'substantive' review of the terms of the proposed settlement."

Id.

            We have observed that "the ultimate decision by the

[district     court]   involves    balancing      the    advantages    and

disadvantages    of    the   proposed      settlement   as   against   the

consequences of going to trial or other possible but perhaps

unattainable variations on the proffered settlement."         Nat'l Ass'n

of Chain Drug Stores, 582 F.3d at 44.          Consequently, approval or

rejection of a class-action settlement is entrusted to the district


      5Importantly, the Advisory Committee noted that the amendment
was not intended to "displace any factor" previously in use. Fed.
R. Civ. P. 23(e)(2) advisory committee's note to 2018 amendments.


                                  - 12 -
court's     informed    discretion.         See   Robinson    v.    Nat'l   Student

Clearinghouse, 14 F.4th 56, 59 (1st Cir. 2021).                     We review the

district court's determination for abuse of that discretion — a

multifaceted standard under which we scrutinize embedded legal

issues de novo and factual findings for clear error.                  See id.

             With this backdrop in place, we turn to the specifics of

the Objectors' appeal.

                              A.    Threshold Issues.

             At the outset, we must iron out two procedural wrinkles.

Both wrinkles relate to class counsel's entreaty that we decline

to   entertain     the        Objectors'    plaints     as    to     adequacy   of

representation.        Class counsel first submits that this issue was

not squarely presented below and, thus, was not preserved for

appeal.     See Teamsters Union, Local No. 59 v. Superline Transp.

Co., 953 F.2d 17, 21 (1st Cir. 1992) ("If any principle is settled

in   this   circuit,     it    is   that,   absent    the    most   extraordinary

circumstances, legal theories not raised squarely in the lower

court cannot be broached for the first time on appeal.").                   Second,

class counsel submits that we are precluded from revisiting the

adequacy of class representation where, as here, no motion for

either decertification or modification of the class was made below.

             The first of these two procedural barriers is easily

scaled.     We agree that the Objectors did not make this claim with

lapidary precision.       But the essence of the argument was advanced,


                                       - 13 -
and the rule that only arguments "actually articulated in the trial

court" are preserved for appellate review reflects the insight

that "[o]verburdened trial judges cannot be expected to be mind

readers."     McCoy v. Mass. Inst. of Tech., 950 F.2d 13, 22 (1st

Cir. 1991).     This does not mean, however, that we should assume

that trial judges are dense.        Here, we have no reason to doubt

that   the   district   court   grasped    the   gist   of   the   Objectors'

argument.     Cf. United States v. Sineneng-Smith, 140 S. Ct. 1575,

1581 (2020) (observing that "a court is not hidebound by the

precise arguments of counsel").      The argument was not waived.

             We also conclude that the second procedural barrier does

not block our consideration of the Objectors' claim.               The class

representatives, through class counsel, argue that because the

class has been certified since 1992, untouched by any motion to

decertify or modify the class, the adequacy of class representation

remains "the law of the case."       In their view, the Objectors may

challenge this "law of the case" only by seeking decertification

or modification of the class, which they failed to do.

             For this proposition, the class representatives rely

primarily on our decision in Voss v. Rolland, 592 F.3d 242 (1st

Cir. 2010).     That reliance is mislaid.        In Voss, we declined to

consider objectors' arguments regarding adequacy of representation

in the class-action settlement context.             See id. at 251.        We

explained that the class had been certified for a decade before


                                  - 14 -
the objectors moved for decertification and that their failure to

appeal the district court's denial of that motion "doom[ed] their

attempt to raise the class certification issue before us."                      Id.

                Our refusal to engage with the Voss objectors' class-

certification arguments rested primarily on their packaging of

those      arguments       in     the   district      court   as   a   motion    for

decertification, the denial of which they failed to appeal.                      See

id.6       So    viewed,    the    Voss    decision    reflects    a   conventional

application of the longstanding rule that the court of appeals

lacks jurisdiction over claims lying outside "a properly targeted

notice of appeal or the functional equivalent thereof."                   Kotler v.

Am. Tobacco Co., 981 F.2d 7, 12 (1st Cir. 1992). Here, in contrast,

the Objectors offered their adequacy-of-representation objection

to the district court in the same guise as it comes to us now and

— crucially — timely appealed the district court's adverse order.

                In sum, we cannot fault the Objectors for challenging

the settlement on a ground expressly contemplated by Rule 23 and

then timely appealing the district court's rejection of that

challenge. We hold, therefore, that the Objectors were not obliged

to channel their class-representation grievances into a motion for


       Indeed, the district court approved the Voss settlement
       6

months before ruling on the objectors' motion to decertify the
class, and its opinion approving the settlement did not address
the adequacy of representation. See Rolland v. Patrick, 562 F.
Supp. 2d 176 (D. Mass. 2008); Rolland v. Patrick, No. 98-30208,
2008 WL 4104488 (D. Mass. Aug. 19, 2008).


                                          - 15 -
decertification or modification of the class.                 See, e.g., In re

Cendant Corp. Litig., 264 F.3d 201, 230-31, 243, 252-53 (3d Cir.

2001).

                    B.    Adequacy of Representation.

            Having smoothed out the procedural wrinkles, we press on

to the gravamen of the Objectors' claim of error.                   The Objectors

first contend that the named class representatives no longer

adequately    represent     the    class.      Before    grappling     with   this

contention, we summarize the applicable law.

            Whether "the class representatives and class counsel

have adequately represented the class" is the first factor that

courts    must   consider    in     evaluating    a     proposed     class-action

settlement.      Fed. R. Civ. P. 23(e)(2)(A).             Because this factor

overlaps with other requirements imposed by Rule 23, see 4 William

B. Rubenstein, Newberg on Class Actions (Newberg) § 13:49 (5th ed.

2021 Suppl.), we look to case law glossing the stipulation that

"the representative parties will fairly and adequately protect the

interests of the class," Fed. R. Civ. P. 23(a)(4).

            "The adequacy inquiry under Rule 23(a)(4) serves to

uncover conflicts of interest between named parties and the class

they seek to represent."          Amchem Prods., Inc. v. Windsor, 521 U.S.

591, 625 (1997).         Such conflicts undermine the indispensable

"structural assurance of fair and adequate representation for the

diverse   groups   and    individuals       affected"    by   the    class-action


                                      - 16 -
litigation     or     settlement.          Id.    at    627.          This       concern      has

constitutional             underpinnings         because           "the      Due         Process

Clause . . . requires           that    the     named    plaintiff           at    all    times

adequately represent the interests of the absent class members."

Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985).

              The    standard,     though,       is    not     "perfect          symmetry      of

interest" among the class.             Matamoros v. Starbucks Corp., 699 F.3d

129, 138 (1st Cir. 2012).              The perfect is sometimes the enemy of

the   good,    and     intra-class        conflicts        breach         Rule     23(a)(4)'s

adequacy-of-representation               standard        only        when         they        "are

fundamental     to     the     suit     and . . . go          to    the     heart        of   the

litigation."        Id. (quoting 1 Newberg § 3:58 (5th ed. 2011)).

              In this instance, the Objectors start by complaining

that the district court committed "legal error" in "fail[ing] to

conduct   any        analysis     at     all"      regarding          the        adequacy      of

representation by the class representatives.                              They assert that

Rule 23(e)(2) required the court to make "specific findings as to

the adequacy of the Class Representatives" before approving the

settlement.     This assertion reads more into Rule 23(e)(2) than its

text can bear.

              Rule     23(e)(2)        instructs        the        district        court       to

"consider[]"         the     adequacy    of      representation             by     the     class

representatives.            It does not direct the court to make specific

findings as to adequacy of representation.                            Although specific


                                         - 17 -
findings are always helpful, they are not obligatory.                Here,

moreover, there is no basis for assuming that the district court

failed to consider     this factor, particularly        in view of the

district court's explicit acknowledgment of the Objectors' protest

that "the class representatives are not valid."              Surveying the

record as a whole, we are satisfied that the district court

considered this factor and implicitly found no reason to question

the adequacy of representation by the class representatives.           Cf.

Paraflon Invs., Ltd. v. Fullbridge, Inc., 960 F.3d 17, 29-30 (1st

Cir.   2020)   (accepting   district    court's   "implicit    finding[s]"

following bench trial).

           This brings us to the heart of the Objectors' argument:

that the named representatives could not and did not adequately

represent the class of current and future students because the

named representatives — who were members of the class when they

were appointed — graduated from Brown in the distant past.          In the

Objectors' view, the "class representatives are no longer members

of the class" and "don't have skin in the game."          Therefore, the

Objectors insist, the class representatives' interests are not

"aligned" with those of the class.

           Whether   the    class    representatives   are    disqualified

solely by dint of the mootness of their claims is a legal question

that we review de novo.     See Bezdek, 809 F.3d at 82.       To the extent

that the Objectors urge us down a path toward a per se rule that


                                    - 18 -
alumnae cannot adequately represent a class of current and future

students, the Supreme Court's decision in Sosna v. Iowa obstructs

that path. 419 U.S. 393 (1975). Challenging the constitutionality

of an Iowa law requiring one year of residency in the state to

petition for divorce, Carol Sosna represented a class of under-

one-year Iowa residents seeking to end their marriages.                       See id.

at 395-97.      But by the time her case reached the Supreme Court,

her multi-year Iowa residency was established and, in any event,

she had managed to get divorced in New York.                 See id. at 398-99.

Notwithstanding that Sosna's own claim was moot, the Court held

that the class action was not moot because "the class of unnamed

persons described in the certification acquired a legal status

separate      from    the     interest    asserted     by"    the     named     class

representative (Sosna), and the controversy remained "very much

alive   for    the    class    of   persons   she    ha[d]   been     certified    to

represent."     Id. at 399-401.

              The    Sosna    Court    clarified     that,   wholly    apart     from

mootness, an obligation remained under Rule 23(a)(4) to ensure

"that   the    named     representative       will    adequately      protect     the

interests of the class."            Id. at 403.     The Court proceeded to hold

that Sosna was still an adequate representative both because it

was "unlikely" that her interests would conflict with those of the

class and because she had performed her representational duties

"competently."        Id.     The decision in Sosna makes it plain that —


                                       - 19 -
at least sometimes — a plaintiff whose own claims are moot may

adequately represent a class.            See U.S. Parole Comm'n v. Geraghty,

445 U.S. 388, 405 (1980) ("In Sosna v. Iowa it was recognized that

a named plaintiff whose claim on the merits expires after class

certification may still adequately represent the class.").               There

is no per se rule.

              Several of our sister circuits have concluded that class

members whose claims are no longer live may adequately represent

the class on a going-forward basis.7           See, e.g., J.D. v. Azar, 925

F.3d       1291,   1313   (D.C.   Cir.     2019)   (per   curiam)   ("Mootness

alone . . . does not establish [the named plaintiffs'] inadequacy

as representatives."); Binta B. ex rel. S.A. v. Gordon, 710 F.3d

608, 619 (6th Cir. 2013) (explaining that class representative

with moot claim is adequate "at least until such time that there

is a determination that the representative is no longer adequate");

Reed v. Bowen, 849 F.2d 1307, 1312 (10th Cir. 1988) (holding that

district court "determine[s] whether mooted named plaintiffs will



       Two courts of appeals look with more jaundiced eyes upon
       7

class representatives whose own claims have become moot. See Irvin
v. Harris, 944 F.3d 63, 71 (2d Cir. 2019) (holding that class of
inmates at correctional institution was not adequately represented
by named plaintiffs who were "no longer . . . inmates and have not
continued to pursue the litigation"); Culver v. City of Milwaukee,
277 F.3d 908, 912 (7th Cir. 2002) (stating that class
representatives whose own claims have been rendered moot are
"presumptively inadequate"). These cases are distinguishable on
their facts: in each of them, the named plaintiffs — unlike in
this case — had failed to pursue class claims diligently.      See
Irvin, 944 F.3d at 71; Culver, 277 F.3d at 912.


                                     - 20 -
remain adequate class representatives"); Harris v. Peabody, 611

F.2d 543, 544 (5th Cir. 1980) (per curiam) ("Whether [plaintiff

with moot claims] may continue to represent a class depends upon

the facts of the given case."); Ahrens v. Thomas, 570 F.2d 286,

288-89 (8th Cir. 1978) (holding that plaintiff, no longer a

pretrial detainee, adequately represented class of "all present

and future pretrial detainees" at jail).

                We think that this is the proper frame of reference:       an

inquiring court should not invoke any presumption against allowing

a plaintiff whose own claim has become moot to continue in place

as   a       class   representative   but,   rather,   should   consider   the

adequacy-of-representation issue on the facts of the particular

case.        That inquiry proceeds along the lines suggested by Sosna:

we must ask whether the representatives' interests meaningfully

conflict with those of the class and whether the representatives

are competent champions of the cause.           See Sosna, 419 U.S. at 403;

see also 1 Newberg § 3:54 (5th ed. 2011) (discussing these "two

component inquiries" and suggesting that "the first is by far the

more important").8



       Just as we reject a per se rule against individuals with
         8

moot claims representing a class, we reject the Objectors' related
argument that the class representatives are barred from that role
because they are no longer members of the class. The same was
said of the former Mrs. Sosna, see Sosna, 419 U.S. at 417 (White,
J., dissenting), but the Supreme Court gave this argument short
shrift. The Court saw no problem with the former Mrs. Sosna — by
then, a divorcée and two-year Iowa resident — adequately


                                      - 21 -
            With this framework in place, we now probe the adequacy

of representation on the facts at hand and review that aspect of

the   district   court's    ruling      for    abuse   of   discretion.      See

Matamoros, 699 F.2d at 138.           On this score, the Objectors first

argue that representation by the designated class representatives

was inadequate because those representatives did not participate

in negotiating the Amended Settlement Agreement.                Even assuming

that such participation is necessary — a matter on which we take

no view — class counsel told the district court, in advance of the

fairness    hearing,   that     the    "representatives . . . were         fully

informed about, and provided input into, the                  prosecution and

proposed    settlement     of   the    case."      Nothing    in   the    record

contradicts this statement, and the Objectors did not dispute it

below.     The district court was, therefore, free to credit class

counsel's statement.       The Objectors' lack-of-participation claim

fails.

            More broadly, the Objectors argue that the named class

representatives were incapable of adequately representing the


representing the class of discontented spouses with "less than one
year" of Iowa residency "who desire" a divorce. Id. at 397, 403
(majority opinion). The Objectors do not dispute that the named
representatives were "member[s] of the class . . . at the time the
class action [was] certified." Id. at 403. Given that membership,
we need not decide whether they formally remain part of the class
today. Under Sosna, these representatives — as long as they are
competent champions of the class's cause and their interests do
not conflict with those of the class members — may continue to
represent the class.


                                      - 22 -
class    because     none       of    them    were    currently         participating    (or

eligible to participate, for that matter) in Brown's athletic

programs.       As       the     Objectors       put       it,    none     of   the    class

representatives had "skin in the game."

            In one sense, this argument is merely a variation on an

already    discredited          theme.         The     bald      fact    that   the    class

representatives' own claims have been rendered moot by the passage

of time does not render them unfit to represent the class.                            Rather,

the determination as to their adequacy remains fact-specific and

context-specific.         Here, there is every reason to believe that the

named class representatives are competent champions of the class's

cause.    They were the ones who first turned a spotlight on Brown's

insensitivity       to    gender       equality       in   structuring       its   athletic

programs; they have been combatants in this war ever since; they

participated in bringing about an armistice in the form of the

Joint Agreement; and they have been protagonists in the latest

round of hostilities.            Finally, no one — not even the Objectors —

has     suggested        that        the     class    representatives           have    been

lackadaisical in the performance of their duties.

            It may not be an exaggeration to say that, typically,

named representatives play only a "nominal" role because class

actions are "in fact entirely managed by class counsel."                           Phillips

v. Asset Acceptance, LLC, 736 F.3d 1076, 1080 (7th Cir. 2013)

(Posner, J.).       But even a nominal plaintiff may add experience and


                                             - 23 -
continuity to the class-representation equation.          For example,

several    of   the   named   plaintiffs   here   testified   before   a

congressional subcommittee in 1993 and, last year, wrote an open

letter to Brown in the local paper.9       A class is well-served by

representatives who are conscious of the case's history and their

adversary's past behavior, and who can tell the class's story with

a panoramic arc.      The district court was entitled to give weight

to these values in deeming these representatives adequate.

           The Objectors have not shown that the interests of the

named class representatives actually conflict with the interests

of members of the class.         But the Objectors pose a separate

problem:   they contend that any representation of the class must

be inadequate due to conflicting interests among current students

on different teams.      This contention draws its essence from the

proposition that adequate representation is impossible in cases in

which, "[i]n significant respects, the interests of those within

the single class are not aligned."         Amchem, 521 U.S. at 626.

Building on this foundation, the Objectors suggest that "the class

members whose sports were eliminated clearly would possess an


     9 See Intercollegiate Sports (Part 2): Hearings Before the
Subcomm. on Com., Consumer Protec. & Competitiveness of the H.
Comm. on Energy & Com., 103d Cong. 9-20 (1994); Amy Cohen & Karen
Hurley, Title IX at Brown: A Missed Opportunity for True
Excellence,    Providence    J.    (Sept.    25,    2020,    2:24
PM), https://www.providencejournal.com/story/opinion/2020/09/25/
opinioncohen-and-hurley-title-ix-at-brown-missed-opportunity-
for-true-excellence/114138498/.


                                 - 24 -
incentive to give up rights and benefits secured by the Joint

Agreement in order to gain reinstatement of their sport," whereas

other student-athletes (such as the Objectors, who are gymnasts

and hockey players whose varsity teams were spared by Brown) would

have an incentivize "to retain th[e] Agreement as-is."               This

misalignment,   the   Objectors    say,    constitutes   an   irredeemable

conflict.

            In the arena of Title IX athletics litigation, courts

have taken divergent views on the issue of intra-class conflicts

among collegiate sports teams.        Several courts, sparked by the

Second Circuit's decision in Boucher v. Syracuse University, 164

F.3d 113 (2d Cir. 1999), have required subclassing to isolate the

conflict arising from the recognition that a school's Title IX

"compliance might well be achieved by the elevation of one sport

and not the other."     Id. at 116-17, 119; see Robb v. Lock Haven

Univ. of Penn., No. 17-00964, 2019 WL 2005636, at *12-13 (M.D. Pa.

May 7, 2019); S.G. ex rel. Gordon v. Jordan Sch. Dist., No. 17-

00677, 2018 WL 4899098, at *2 (D. Utah Oct. 9, 2018); Miller v.

Univ. of Cincinnati, 241 F.R.D. 285, 290 (S.D. Ohio 2006).          Other

courts, though, have not envisioned this potential conflict among

different sports teams as necessarily disrupting the unity of the

class (particularly where the conflict is speculative).           See A.B.

ex rel. C.B. v. Haw. State Dep’t of Educ., 334 F.R.D. 600, 611 (D.

Haw. 2019); Portz v. St. Cloud State Univ., 297 F. Supp. 3d 929,


                                  - 25 -
946-47 (D. Minn. 2018); Foltz v. Del. State Univ., 269 F.R.D. 419,

423-24 (D. Del. 2010).

           In approaching this question, we do not write on an

entirely pristine page.   Previous opinions in this case (both from

this court and from the district court) have proceeded on the

implicit understanding that subclassing is not essential.   This is

the first time, however, that any party has suggested dividing the

class into subclasses, and we regard the issue as open in this

circuit.

           The determinative factor, of course, is whether the

conflict among members of Brown's various women's sports teams is

"so substantial as to overbalance the common interests of the class

members as a whole."10    Matamoros, 699 F.3d at 138.   Seeking to

clear this hurdle, the Objectors note that women students who were

members of any of the five varsity teams downgraded by Brown in

2020 found themselves in a more problematic situation than those

who were members of teams that were spared.   On this basis, their

objection may be framed as analogous to the problem in Amchem.

The Amchem Court held that a single class was improper because the




     10Consistent with the Objectors' argument, we consider only
the purported intra-class conflict among current students. We do
not address the possible use of subclassing as a means of
separating current students from future students. Inasmuch as the
Objectors have not pursued any such argument on appeal, we deem it
waived. See Wills v. Brown Univ., 184 F.3d 20, 27 (1st Cir. 1999);
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                              - 26 -
interest of the "currently injured" plaintiffs (that is, those

already    suffering    from     asbestos-related   disease)    sharply

conflicted with that of the "exposure-only plaintiffs" (that is,

those who were not yet symptomatic) who wanted to "ensur[e] an

ample, inflation-protected fund for the future."        Amchem, 521 U.S.

at 626.    The proposed analogy is that the women students on the

five downgraded teams wanted immediate reinstatement, while their

peers may have been more inclined to bargain for longer-term

concessions.

            On further examination, though, the proposed analogy

collapses.     The single class certified in Amchem included both a

group focused on "current payouts" and a group focused on "distant

recoveries."    Id. at 610-11.   That duality created an unacceptable

risk that one group would trade away the other group's most

cherished benefit.     See id.; see also Samuel Issacharoff & Richard

Nagareda, Class Settlements Under Attack, 156 U. Pa. L. Rev. 1649,

1680      (2008)     ("The     intraclass    conflict      in    Amchem

mattered . . . because . . . any realistic peace would turn on the

making of tradeoffs across critical dividing lines within the

proposed plaintiff class.").

            The lesson of Amchem is that intra-class conflict is

unacceptable when it presents an actual and substantial risk of

skewing available relief in favor of some subset of class members.

See In re Payment Card Interchange Fee & Merch. Disc. Antitrust


                                  - 27 -
Litig., 827 F.3d 223, 232-33 (2d Cir. 2016); In re Motor Vehicles

Canadian Export Antitrust Litig., 269 F.R.D. 80, 91 (D. Me. 2010).

No such risk is apparent here.   The record simply does not suggest

any reason to believe that the class representatives' negotiations

were apt to be skewed in favor of reinstating certain teams by

jettisoning others.    Consequently, there is no reason to regard

the interests of members of the various teams as so antagonistic

as to demand subclassing.

          In point of fact, the opposite is true.     The interests

of all women athletes presently at Brown are in large part aligned.

Under the Joint Agreement, every varsity team, regardless of

gender, played at Brown's pleasure, knowing that "Title IX does

not require institutions to fund any particular number or type of

athletic opportunities."    Cohen II, 991 F.2d at 906; see Cohen IV,

101 F.3d at 187-88 (explaining that "[o]ur respect for academic

freedom . . . counsels that we give universities as much freedom

as possible").    When Brown pulled the plug on certain teams in

2020, women students on the unaffected teams may have breathed a

sigh of relief.   At the same time, however, they must have been

keenly aware that nothing prevented Brown from pulling the plug on

their teams as well.    This precarity was accentuated by Brown's

abrupt flip-flop with respect to the men's track, field, and cross

country teams.    Under the terms of the Joint Agreement, Brown

giveth and Brown taketh away.


                                - 28 -
           It follows inexorably, as night follows day, that a

significant   interest   common    to   all    student-athletes     was   the

imposition of some meaningful limit on Brown's discretion to strip

teams of varsity status.      Although this interest may have been

less important to students on teams already downgraded, even those

students' teams could be elevated in due course.             They would then

benefit from negotiated safeguards.        Adequacy of representation is

not hollowed out where, as here, the interests are generally shared

by the members of the class, albeit "differently weighted."            Gooch

v. Life Invs. Ins. Co. of Am., 672 F.3d 402, 429 (6th Cir. 2012);

see J.D., 925 F.3d at 1314 ("[T]he presence of uninterested

individuals in a class does not compel a finding of inadequacy.").

We find, therefore, that the specter of intra-class conflict raised

by the Objectors is purely speculative and that no intra-class

conflict   between   sports       teams       placed   the     adequacy   of

representation out of bounds.11

           That ends this aspect of the matter.          We conclude that

the district court considered the quality of the representation




     11 This conclusion is also confirmed by the terms of the
Amended Settlement Agreement, which — as discussed infra — do not
evince prejudice toward particular teams. Cf. In re Payment Card,
827 F.3d at 236 ("Like the Supreme Court in Amchem, we 'examine a
settlement's substance for evidence of prejudice to the interests
of a subset of plaintiffs' when 'assessing the adequacy of
representation.'" (quoting In re Literary Works in Elec. Databases
Copyright Litig., 654 F.3d 242, 252 (2d Cir. 2011))).


                                  - 29 -
afforded by the class representatives and supportably found that

representation to be adequate.

             C.    The Substance of the Amended Settlement.

            This brings us to the Objectors' second claim of error.

The Objectors decry the substance of the settlement as not "fair,

reasonable, and adequate."          Fed. R. Civ. P. 23(e)(2).

            At the fairness hearing, the district court acknowledged

the parties' extensive discovery, spanning "tens of thousands of

pages of documents," "six depositions," and "five separate expert

reports."         The   Objectors   conceded      that   "discovery     in   this

particular case was amazing."           The district court then commented

favorably    on     the    "effective     and     successful    arm's     length

negotiation" facilitated by the magistrate judge.

            When — as in this case — "the parties negotiated at arm's

length and conducted sufficient discovery, the district court must

presume the settlement is reasonable." In re Pharm. Indus. Average

Wholesale Price Litig., 588 F.3d 24, 32-33 (1st Cir. 2009); see

Robinson, 14 F.4th at 59.            A party seeking to overcome such a

presumption faces a steep uphill climb. The Objectors cannot scale

those heights.

            After balancing the pluses and minuses of the proposed

settlement    as    against   other    possible    outcomes    (including     the

uncertain consequences of a trial), see Nat'l Ass'n of Chain Drug

Stores, 582 F.3d at 44, the district court determined that the


                                      - 30 -
Objectors had failed to rebut the presumption of reasonableness.

The    court    went    on     to   determine         that    the    Amended      Settlement

Agreement was not only reasonable but also fair and adequate.

               The    Objectors'         assault      on   these     findings     is    easily

repulsed.       Their chief complaint is that the Amended Settlement

Agreement      will    expire       in    August      of   2024,     and   this    end      date

"forfeits"       the    protections         of     the       Joint    Agreement        without

commensurate gains for the class.                          In their view, the class

received very little in exchange for its acquiescence to a 2024

expiration date.

               The Objectors' plaint comprises more cry than wool.                          The

Amended Settlement Agreement conferred demonstrable benefits.                               For

instance,      the     class    received      immediate         reinstatement          of    the

women's equestrian and fencing teams.                        It also received Brown's

commitment not to downgrade any other women's varsity teams to

club status for the life of the Amended Settlement Agreement. That

is    hardly    nothing,       especially        in    light    of    Brown's      colorable

assertions that its shuffling of its athletic programs through the

Initiative was in full compliance with the Joint Agreement.

               We add, moreover, that the passage of time had eroded

the advantages conferred on the class by the Joint Agreement.

Specifically, the principal benefit of the Joint Agreement —

Brown's willingness to abide by a 2.25% permissible variance in

women's athletic opportunities — has arguably been overtaken by


                                            - 31 -
developing Title IX case law.    Although a 2.25% variance almost

certainly would have passed legal muster in 1998, such a result is

less certain today.   See, e.g., Portz v. St. Cloud State Univ.,

401 F. Supp. 3d 834, 845, 863 (D. Minn. 2019) (finding Title IX

violation for years in which women's athletic participation varied

2.5% and 2.9%, respectively, from women's enrollment); Biediger v.

Quinnipiac Univ., 728 F. Supp. 2d 62, 111-13 (D. Conn. 2010),

aff'd, 691 F.3d 85 (2d Cir. 2012) (concluding that Title IX was

violated when 3.62% variance in women's athletic participation was

considered along with other factors).   Thus, eliminating the 2.25%

benchmark may open Brown up to a more exacting Title IX regime.12

Although we leave the underlying question unresolved, we think

that the district court was entitled to weigh these evolutionary

changes in support of the proposed settlement.

          There is more.   The Objectors' premise is that the Joint

Agreement should be viewed as immortal and that, therefore, the

class representatives acted foolishly by purchasing a burial plot.

This premise, though, is dead on arrival.     There was never any

realistic prospect that the Joint Agreement would last forever.


     12 Another part of the Joint Settlement Agreement also has
become obsolete. The Joint Agreement's prohibition on retaliation
is now superfluous following the Supreme Court's decision in
Jackson v. Birmingham Board of Education, 544 U.S. 167, 178 (2005)
(holding that "Title IX's private right of action encompasses suits
for retaliation").     So, too, the Joint Agreement's reporting
requirements are essentially mirrored by the federal mandates in
34 C.F.R. § 668.47.


                              - 32 -
           It    has     for   some    time        been    accepted    that,   "[i]n

institutional reform litigation, injunctions should not operate

inviolate in perpetuity."           In re Pearson, 990 F.2d 653, 658 (1st

Cir. 1993).       Thus, the district court's "ongoing supervisory

responsibility" over the Joint Agreement "carrie[d] with it a

certain correlative discretion."             Id.     In Justice Cardozo's words,

"[a] continuing decree of injunction directed to events to come is

subject always to adaptation as events may shape the need."13

United States v. Swift & Co., 286 U.S. 106, 114 (1932).

           In    this    instance,     the    district      court     canvassed    the

record and supportably concluded that Brown's current leadership

is   "steadfastly       committed     to    gender     equity   in    athletics    at

Brown . . . and to Title IX."                Given this conclusion and the

evolution of Title IX, we think it reasonable to believe that the

Joint Agreement had served its core purpose.                     While there are

doubtless some costs to the class incident to the winding up of

the Joint Agreement — as an example, future plaintiffs would have

to   institute   new     litigation        instead    of   relying     on   what   the




       We understand that Brown is a private institution and, as
      13

such, the "sensitive federalism concerns" and problems of
political accountability that haunt public institutional reform
litigation are absent here. Horne v. Flores, 557 U.S. 433, 448-
49 (2009). But even private consent decrees — when they are long-
running — must be reconciled with "changes in the nature of the
underlying problem, changes in governing law or its interpretation
by the courts, and new policy insights" that may "warrant
reexamination of the original judgment." Id. at 447-48.


                                      - 33 -
Objectors call the "streamlined" procedures that have been in place

— the district court was in the best position to weigh these costs

against the benefits of the Amended Settlement Agreement.              Viewed

in this light, a 2024 expiration date was not inappropriate. There

was no abuse of discretion.

           In a final gambit, the Objectors argue that the Amended

Settlement Agreement does not "treat[] class members equitably

relative to each other."        Fed. R. Civ. P. 23(e)(2)(D).       As evidence

of unfair disparity, they point out that only the women's fencing

and equestrian teams were reinstated to varsity status by the

Amended   Settlement     Agreement      and    that     women   students    who

matriculate after 2024 (who, after all, are class members) will

not benefit at all from the settlement.

           The district court did not abuse its discretion in

rejecting these arguments.         As we already have explained, all of

Brown's women's athletes will benefit from the settlement until

2024.     And   even   though    only   two   women's    varsity   teams   were

reinstated, the record makes pellucid that Brown — not the class

representatives or class counsel — chose those two teams.                  There

is simply no indication that either the class representatives or

class counsel "have sold out some of the class members at the

expense of others."      4 Newberg § 13:56 (5th ed. 2021 Suppl.).

           Nor is the settlement inequitable because the class's

future members — those women students who will matriculate after


                                    - 34 -
2024 — will not enjoy the protections of the Joint Agreement.                That

argument merely reprises the mistaken notion that the original

consent decree must live forever.          Because the passage of time

works against the Joint Agreement's viability, future students are

in this respect not similarly situated to current students.                    It

was fair for the district court to take that difference into

account.    See Fed. R. Civ. P. 23(e)(2)(D) advisory committee's

note to 2018 amendments (explaining that equitable treatment may

take "appropriate account of differences among [class members']

claims").    On this record, the district court acted within the

encincture of its discretion in finding that a 2024 end date

furnishes insufficient cause for disallowing the settlement.

            This conclusion is bolstered by the special context

presented here. Twice in this litigation, we addressed the gnawing

"tension" between class-wide Title IX remedies and the "great

leeway" our society affords to universities.          Cohen II, 991 F.2d

at 906-07; see Cohen IV, 101 F.3d at 187-88 (noting "[o]ur respect

for academic freedom and reluctance to interject ourselves into

the   conduct   of   university   affairs").        The    statutory      anti-

discrimination mandate sometimes compels the court to usurp a

university's    curricular   planning.       But    that    should     be     the

exception, not the rule.

            We add a coda.   Although we uphold the district court's

determination   that   the   Amended   Settlement    Agreement       is     fair,


                                  - 35 -
reasonable, and adequate, we do not pretend that it is perfect.

But "there are unlikely to be ideal solutions to all the vexing

problems that might potentially arise" in Title IX class-action

litigation involving collegiate programs.    Cohen II, 991 F.2d at

907.   The settlement reached here, though not perfect, marks a

fitting conclusion to decades of judicial intrusion upon Brown's

home field.

III. CONCLUSION

            We need go no further.     Ensuring gender equality in

collegiate athletic programs is serious business.      Over nearly

three decades, Brown and the class representatives have made

considerable strides in this direction, and the need for judicial

supervision has diminished.   The district court fairly concluded

that the finish line is in sight.       For the reasons elucidated

above, the judgment of the district court is



Affirmed.




                              - 36 -